The Disciplinary Review Board having filed with the Court its decision in DRB 18-225, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c)(2) David L. Quatrella, formerly of Shelton, Connecticut, who was admitted to the bar of this State in 1981 and who has been temporarily suspended from the practice of law since July 7, 2017, pursuant to the Order of the Court filed July 7, 2017 be disbarred based on respondent's conviction *224in the United States District Court for the District of Connecticut of one count of wire fraud in violation of 18 U.S.C. § 371, conduct that in New Jersey constitutes the violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects) and RPC 8.4(c) conduct involving dishonesty, fraud, deceit or misrepresentation;
And David L. Quatrella having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that David L. Quatrella be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that David L. Quatrella be and hereby is permanently restrained and enjoined from practicing law; and it is further **403ORDERED that David L. Quatrella comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by David L. Quatrella pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.